Citation Nr: 1643047	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of an inguinal hernia, other than a left inguinal hernia repair scar.

2.  Entitlement to a compensable rating for hypertension prior to July 18, 2015, and in excess of 10 percent after July 18, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to June 1990 and from June 1992 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2009 and June 2010 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board, in pertinent part, remanded the increased rating issues on appeal for additional development in March 2015.  A September 2015 rating decision granted an increased 10 percent rating for hypertension effective from July 18, 2015, and established service connection for a left inguinal hernia repair scar with a 10 percent rating effective from July 18, 2015.  A December 2015 rating decision granted an effective date from February 1, 2009, for the assigned 10 percent rating for left inguinal hernia repair scar.  Although a September 2016 informal hearing presentation reported the evidence noted a painful scar in 2002, there is no indication of a notice of disagreement as to the effective date having been submitted to VA.  As the Veteran has not expressed disagreement with the assigned separate 10 percent rating for his left inguinal hernia repair scar, the Board finds the issues as listed on the title page are the only matters remaining for appellate review.  The Veteran waived Agency of Original Jurisdiction review of evidence added to the record prior to September 2016.

The Board also notes that the Veteran submitted a VA Form 9 in October 2016 to perfect his appeal from a May 2015 rating decision denying entitlement to service connection for prostate cancer.  VA records show the matter is currently being developed for appellate review, but that it has not been certified to the Board on appeal.  As such, it is not addressed in this decision.


FINDINGS OF FACT

1.  Other than his separately rated left inguinal hernia repair scar, the evidence demonstrates that the Veteran's inguinal hernia does not result in hernia recurrence or use of a truss or belt.

2.  The evidence demonstrates that the Veteran's hypertension prior to September 18, 2013, was manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160 and did not require continuous medication for control.

3.  The evidence demonstrates that the Veteran's hypertension effective September 18, 2013, is manifested by diastolic pressure predominantly 100 or more and requires continuous medication for control.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of an inguinal hernia, other than a left inguinal hernia repair scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7338 (2015).

2.  The criteria for a compensable rating for hypertension prior to September 18, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7101 (2015).

3.  The criteria for an increased 10 percent rating, but no higher, effective September 18, 2013, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See February 2009 VA correspondence and November 2014 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  
In sum, the available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Inguinal Hernia Residuals

VA regulations provide ratings for inguinal hernia that are small, reducible, or without true hernia protrusion or not operated, but remediable (0 percent); that are postoperative recurrent, readily reducible and well supported by truss or belt (10 percent); that are small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible (30 percent); or that are large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable (60 percent).  It is noted that a 10 percent rating is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

The Veteran contends that a compensable rating is warranted for his residuals of an inguinal hernia, other than his separately service connected left inguinal hernia repair scar (rated as 10 percent disabling).  In statements and testimony in support of his appeal he reported he had groin pain with any physical activity, such as walking upstairs or uphill.  Service treatment records show he underwent a left inguinal hernia repair in December 2000.  A May 2002 report noted he complained of burning pain in the bilateral pubic area, left more than right.  The examiner stated the cause for his pain was unknown, but that it was very unlikely to be related to a recurrent left inguinal hernia and that the symptoms were not typical for nerve irritation.

VA examination in January 2010 noted the Veteran complained of pain in the left inguinal area with running.  It was noted he underwent a hernia repair with residual pain, but no overall functional impairment due to the disorder.  There was no inguinal hernia on examination.  The diagnoses included left inguinal hernia status post repair with scar.  

VA hernia examination in July 2015 included a diagnosis of inguinal hernia, but noted the Veteran underwent hernia repair in 2000 and that the hernia was resolved.  It was noted the Veteran complained of burning pain at the surgical site.  No hernia was detected upon examination and there was no indication for a supporting belt.  The examiner noted that the hernia condition impacted his ability to work in that he had pain over his residual scar when he walked a lot at work.  In a September 2015 addendum the examiner noted, in essence, that there was residual scar pain with no evidence of treatment since 2002.

Based upon the evidence of record, the Board finds the Veteran's inguinal hernia does not result hernia recurrence.  There is also no indication that he requires the use of a truss or belt.  It is again noted that a 10 percent rating has been assigned for the tender/painful scar.  The January 2010 and July 2015 VA examination reports are found to be persuasive.  

The Board acknowledges that the Veteran is competent to report symptoms of his hernia disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords the objective records greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claim for an increased schedular or additional separate ratings must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Hypertension

VA regulations provide ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, and a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control (10 percent); with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more (20 percent); with diastolic pressure predominantly 120 or more (40 percent); and with diastolic pressure predominantly 130 or more (60 percent).  It is noted that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Veteran contends, in essence, that a higher rating is warranted for his hypertension.  In his notice of disagreement he noted he received private medical care and that his hypertension was diet controlled.  He subsequently reported taking medication for the disorder.  Service treatment records include diagnoses of borderline hypertension and high blood pressure without medications.  

VA examination in January 2010 noted the Veteran complained of chest tightness with no current treatment for hypertension.  The examiner noted blood pressure readings of 130/90, 132/86, and 134/86.  It was also noted that the Veteran did not report for additional blood pressure readings and that a diagnosis of hypertension could not be provided based upon the available information.  The examiner reported no medications were taken for hypertension.

Private treatment records include diagnoses and treatment for hypertension.  A September 18, 2013, report noted the Veteran was not on medication for his hypertension and provided blood pressure readings of 130/100 and 154/100.  The treatment plan included a prescription for lisinopril, a medication used as treatment for hypertension.  An October 2013 report noted he was taking medication and noted a blood pressure reading of 120/86.  A report dated in November 2014 noted he was taking HCTZ for hypertension.  A July 2015 report noted he was not currently taking lisinopril, but that he had been placed on a diuretic.  A blood pressure reading of 144/94 was provided.  No reports indicating diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more were provided.  

Treatment records received by VA in December 2014 included a blood pressure log from the Veteran noting readings in June 2014.  No diastolic pressure findings of 110 or more, or systolic pressure of 200 or more were reported.  

VA examination on July 2015, included a diagnosis of hypertension.  It was noted that the diagnosis had been provided in 2010 and that the Veteran was currently taking continuous medication (HCTZ).  There were no complications due to hypertension.  The examiner noted he had a history of diastolic blood pressure elevations predominantly 100 or more.  Average blood pressure readings from June 2014 to September 2014 was 145/101.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the disorder.  His hypertension was found to impact his ability to work in that he stated he got more winded and felt anxious about his elevated blood pressure.  In a September 2015 addendum the examiner noted that hypertension was established in January 2008 with blood pressure readings of 130/86, 136/100, and 140/98 and that it was an active problem.

Based upon the evidence of record, the Board finds the Veteran's hypertension prior to September 18, 2013, was manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160 and did not require continuous medication for control.  His claim for a compensable rating prior to September 18, 2013, must be denied.  The preponderance of the evidence is against his claim.

However, the evidence demonstrates that his hypertension effective September 18, 2013, is manifested by diastolic pressure predominantly 100 or more and that he has required continuous medication for control since that date.  There is no probative evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any time during the course of the appeal.  Therefore, an increased 10 percent rating, but no higher, effective September 18, 2013, for hypertension is warranted.

Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Records show service connection is established for status post right clavicle fracture with malunion (20 percent), right knee strain (10 percent), hypertension (10 percent), tinnitus (10 percent), gastroesophageal reflux disease (10 percent), painful and tender scar due to left inguinal hernia repair (10 percent), degenerative arthritis of the left shoulder (0 percent), status post volar plate injury to the right little finger (0 percent), old anterior compression fracture of the L1 vertebral body (0 percent), small Achilles calcaneal spur to the right ankle (0 percent), hearing impairment (0 percent), hemorrhoids (0 percent), left inguinal hernia repair (0 percent), orchialgia (0 percent), scar on lip (0 percent), and left leg scar (0 percent).  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the combined disability ratings assigned herein.  The examiners clearly noted the Veteran's manifest symptoms and impairment due to these disorders.  Although the Veteran is shown to have complained of having difficulty with his employment, the overall evidence indicates no marked interference with employment nor frequent periods of hospitalization.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


ORDER

Entitlement to a compensable rating for the residuals of an inguinal hernia, other than a left inguinal hernia repair scar, is denied.

Entitlement to a compensable rating for hypertension prior to September 18, 2013, is denied.

Entitlement to an increased 10 percent rating, but no higher, effective September 18, 2013, for hypertension, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


